DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AFCP 2.0
Applicant’s request for the After Final Consideration Pilot Program 2.0 is acknowledged and will be treated under program. Claims filed 03/15/2021 have been entered. The claims are further amended in the Examiner’s amendment below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 8, lines 2-3: “a condenser” has been changed to –the condenser--.

Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 03/15/2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The rejections of claims 9-11 have been withdrawn.
Applicant’s arguments, see Remarks pages 8-17, filed 03/15/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The rejections of claims 1-14 and 27-38 have been withdrawn.
 Allowable Subject Matter
Claims 1-14 and 27-38 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763